Citation Nr: 0336742	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for otitis.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from March 1976 to August 1976.  This case 
comes before the Board of Veterans' Appeals (Board) from a 
September 2001 rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied claims for service connection for PTSD and 
for ear disability (to include hearing loss and infection).  
[Service connection for hearing loss and tinnitus was granted 
by the RO in November 2002, but the claim regarding otitis 
remains on appeal.]  

In November 2002 the veteran advised VA he desired to be 
represented in this matter.  He also requested a hearing 
before a Veterans Law Judge.  An April 2003 hearing notice 
letter to the veteran was accompanied by a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  This letter, sent to the address provided by 
the veteran in his November 2002 correspondence, was returned 
to VA as not deliverable, and obviously he did not appear for 
the hearing, scheduled for May 21, 2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the RO decision in September 
2001 explaining why the service connection benefits were not 
granted.  By a statement of the case (SOC) in September 2002 
he was advised of the controlling law and regulations.  
Furthermore, the SOC advised him what evidence was of record 
and what was needed to establish entitlement to the benefits 
sought.  A May 2001 letter informed the veteran of his and 
VA's respective responsibilities in development of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While 
the letter asked him to preferably submit evidence within 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  As the case is being remanded 
anyway, any ambiguity in the notice should be clarified.  
Quartuccio, supra; Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).

Regarding the duty to assist, it is noteworthy that the 
veteran informed VA in January 2000 that he had been treated 
by various private medical providers from 1985 to 1999.  See 
VA Form 21-4142's.  While records (dated from 1982 to 1992) 
from one of these named providers, Kaiser Permanente, were 
obtained by VA in 1994, there is no indication of an attempt 
to obtain records from the other named providers.  Those 
records may contain information pertinent to the veteran's 
claims, and VA is obliged to obtain them.  Therefore, VA's 
duty to assist is not satisfied.  

In a VA outpatient note, dated April 3, 2002 it was noted 
that the veteran was scheduled for an intake assessment on 
April 15, 2002.  [An April 11, 2002 VA outpatient addendum 
note also shows that the veteran was awaiting a psych 
consult].  Such evaluation/assessment is not in the file, but 
is constructively of record, and may contain information 
pertinent to the veteran's claim.

The veteran receives compensation (which apparently is not 
being returned).  Presumably, his correct current mailing or 
forwarding address is known to someone with VA.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ascertain the veteran's correct 
current mailing or forwarding address (through the 
finance division if necessary), and conduct all 
correspondence with the veteran at such address.  
The veteran should be notified that notwithstanding 
any previous notice, a year is provided for 
response to VCAA notice.  The RO should also 
clarify (and accommodate, if indicated, the 
veteran's desires for a hearing and representation.  
2.  The RO should obtain all of the veteran's 
treatment records from 1985 to 1999, from the 
providers noted by the veteran on the two VA Form 
21-4142's received in January 2000.  If those 
records cannot be obtained, the attempt to obtain 
them should be documented for the record.  

3.  The RO should obtain for the record all reports 
of psychiatric evaluation, assessment, and/or 
treatment the veteran has received from VA, 
including the report of the VA psychiatric consult 
scheduled for April 15, 2002.  

4.  The RO should then review the entire record and 
re-adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental SOC, and give the veteran the 
requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The purposes of this remand are to accord the appellant due 
process, and to assist him in the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


